NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                         DAVE A. PIERCE, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

             ALLSTATE ENERGY, INC., Respondent Employer,

  COPPERPOINT INDEMNITY INSURANCE COMPANY, Respondent
                        Carrier.

                             No. 1 CA-IC 15-0045
                               FILED 3-17-2016


         Appeal from the Superior Court in Maricopa County
                    ICA Claim No. 20142-130021
                     Carrier Claim No. 13101780
     The Honorable Andrew Campbell, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Dave Pierce, Phoenix
Petitioner

Industrial Commission of Arizona, Phoenix
By Andrew F. Wade
Counsel for Respondent
CopperPoint Indemnity Insurance Company, Phoenix
By Deborah E. Mittelman
Counsel for Respondents Employer/Carrier



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Patricia K. Norris joined.


P O R T L E Y, Judge:

¶1           David A. Pierce (“Pierce”) challenges the administrative law
judge’s (“ALJ”) award denying worker’s compensation for his shoulder
injury and decision upon review affirming the award. For the following
reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2            While working for Allstate Energy, Inc., as the job-site
foreman of a crew responsible for installing the electrical system at an LDS
Temple, Pierce slipped and fell down a stairwell. Nearly a year after the
incident, he filed a claim for compensation, claiming an injury to his left
shoulder, but the carrier denied the claim.

¶3            Pierce subsequently requested a hearing with the Industrial
Commission of Arizona. The ALJ concluded that the claim was not
compensable because there was no causal link between the fall and the
alleged shoulder injury. Pierce filed a request for review, and the ALJ
affirmed the decision. Pierce filed this special action pursuant to Rule 10 of
the Rules of Procedure for Special Actions, and we have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(2)
and 23-951(A).2




1 We view the evidence “in the light most favorable to upholding the
award.” Sun Valley Masonry, Inc. v. Indus. Comm’n, 216 Ariz. 462, 464, ¶ 2,
167 P.3d 719, 721 (App. 2007) (citation omitted).
2 We cite to the current version of the statute unless otherwise noted.



                                      2
                    PIERCE v. ALLSTATE/COPPERPT
                         Decision of the Court

                               DISCUSSION

¶4            Arguing that “justice was not served,” Pierce claims the
administrative court erred, and submits evidence outside of the record to
support his arguments. Article 18, Section 8 of the Arizona Constitution
provides employees with worker’s compensation for injuries from
accidents arising “out of and in the course” of their employment that are
“caused in whole, or in part” by a necessary risk or danger attributed to
such employment. Ariz. Const. art. 18 § 8. But “[i]t is the claimant’s
burden” to prove he is entitled to compensation, Keovorabouth v. Indus.
Comm’n, 222 Ariz. 378, 380, ¶ 7, 214 P.3d 1019, 1021 (App. 2009) (citation
omitted), and he or she must prove it by a preponderance of the evidence,3
Hahn v. Indus. Comm’n, 227 Ariz. 72, 74, ¶ 9, 252 P.3d 1036, 1038 (App. 2011)
(citation omitted).

¶5            While we review questions of law de novo, we will defer to
the ALJ’s factual findings. Sun Valley Masonry, Inc. v. Indus. Comm’n, 216
Ariz. 462, 463-64, ¶ 2, 167 P.3d 719, 720-21 (App. 2007) (citation omitted).
And we will not reverse unless the award is unsupported by any reasonable
theory of evidence. Wal-Mart v. Indus. Comm’n, 183 Ariz. 145, 147, 901 P.2d
1175, 1177 (App. 1995).

A. New Evidence

¶6            As a preliminary matter, we note that Pierce asks us to
consider evidence that is outside of the administrative record. Specifically,
he asks us to review a polygraph test he took after the ruling. However,
because “[t]his court is not the appropriate forum for resolving factual
disputes,” Kessen v. Stewart, 195 Ariz. 488, 495, ¶ 26, 990 P.2d 689, 696 (App.
1999), we will not consider the new evidence. See id. at 493, ¶ 19, 990 P.2d
at 694 (noting that a party must “develop the factual record before the
agency”); Countryman v. Indus. Comm’n., 10 Ariz. App. 201, 203, 457 P.2d
741, 743 (1969) (refusing to consider evidence that was not part of the
record).




3 The ALJ stated in its findings that the applicant “must establish all
material elements by a reasonable preponderance of the evidence.”
(Emphasis added). However, the correct legal standard is simply a
“preponderance of the evidence.” Edmiston v. Indus. Comm’n, 92 Ariz. 179,
182, 375 P.2d 377, 379 (1962).

                                      3
                    PIERCE v. ALLSTATE/COPPERPT
                         Decision of the Court

B. Sufficiency of the Evidence

¶7            Pierce argues the administrative court erred in concluding
that his claim was not compensable. We disagree.

¶8            “To receive workers’ compensation benefits, an injured
employee must demonstrate both legal and medical causation.”
Grammatico v. Indus. Comm’n, 211 Ariz. 67, 71, ¶ 19, 117 P.3d 786, 790 (2005)
(citation omitted). While legal causation focuses on the elements of the
claim, medical causation is established “by showing that the accident
caused the injury.” Id. at ¶¶ 19, 20. And when the cause of the injury is not
clearly apparent to a lay person, causation must be established by expert
testimony and proven to a “reasonable degree of medical probability.”
Hackworth v. Indus. Comm’n, 229 Ariz. 339, 343, ¶ 9, 275 P.3d 638, 642 (App.
2012) (citation omitted). Medical opinion must be established based on
findings of medical fact, and “these findings [typically] come from the
claimant’s history, medical records, diagnostic tests, and examinations.”
T.M.W. Custom Framing v. Indus. Comm’n, 198 Ariz. 41, 47, ¶ 18, 6 P.3d 745,
751 (App. 2000).

¶9            Before the accident, Pierce was seeing a neurologist to treat
his diabetes neuropathy, a condition that caused “tingling and numbness”
in his legs, hands, and arms. His neurologist discovered that Pierce had
neck damage and referred him to Dr. Baranco, who performed surgery on
Pierce’s neck on September 25, just a week after the accident. Although
Pierce claims he started feeling pain on his left shoulder right after the
accident, he did not seek treatment until after the neck surgery.4 Pierce had
Dr. Mangan, an orthopedic surgeon, perform surgery on his shoulder in
July 2014.

¶10           The only medical expert provided by Pierce at the hearing
was his orthopedic surgeon. When asked about Pierce’s shoulder, the
surgeon testified that Pierce’s problems appeared to be “chronic,” rather
than acute. Although he acknowledged there was a possibility that Pierce’s
shoulder pain was “industrial related,” the surgeon added, “I don’t have
any other data preceding that outside of eight months of pain, and I would


4Pierce testified that he told his supervisor and Dr. Baranco, on the day of
the accident, about his shoulder pain. His supervisor, however, testified
that after the fall, Pierce told him he was “fine” and the fall had been “no
big deal.” And when Pierce went to visit Dr. Baranco later that day for his
previously scheduled appointment in connection with his neck pain, the
report made no mention of the fall or of any shoulder pain.

                                     4
                    PIERCE v. ALLSTATE/COPPERPT
                         Decision of the Court

argue with [a] reasonable degree of medical certainty that it is more likely
related to his underlying diabetes and thyroid disease than an injury.” And
at the end of direct examination, the following exchange took place:

             [PIERCE’S ATTORNEY]:              Is there any
             condition, then, if you believe the history I gave
             you of the injury-producing event that to a
             reasonable degree of medical probability in
             your opinion would be related to the episode of
             9-18 of 2013 where he allegedly fell down the
             staircases?

             [THE SURGEON]: Based on the information I
             have, no.

¶11            The respondents’ medical expert was Dr. Bailie, a board-
certified orthopedic surgeon who reviewed Pierce’s medical records, which
included MRIs, radiology reports, x-rays, and notes from other doctors
about Pierce’s medical history. After reviewing the records and performing
an independent medical examination, Dr. Bailie concluded that “[b]ased on
the totality of the documentation, I do not find that [Pierce’s] shoulder
diagnoses are related to the industrial injury in question,” and instead
attributed them to “preexisting calcific tendinitis” and other medical
conditions. He added there was “nothing to suggest in the [medical]
records that [Pierce’s] need for surgery on the shoulder was in any way
related to the industrial events in question.”

¶12            The ALJ concluded there was no conflict in the medical
evidence. He added that “no medical expert [had] offered testimony or
documentary evidence supporting a causal connection between [Pierce’s]
reported shoulder injury and surgery to the alleged industrial injury.” And
because when “no conflict exists in the medical testimony, the ALJ is bound
to accept it,” we find that the evidence supported the ALJ’s conclusions.
Hackworth, 229 Ariz. at 343, ¶ 9, 275 P.3d at 642 (citation omitted).

¶13           Additionally, given the conflicting testimony about the events
that immediately followed the accident, Pierce asserts that “all [his]
testimony in the courtroom that day [was] true,” that there was “nothing
wrong” with his shoulder prior to the fall, and that he reported the incident
to his supervisor immediately after the fall. We, however, do not reweigh
the evidence because the “administrative law judge is the sole judge of
witness credibility.” Holding v. Indus. Comm’n, 139 Ariz. 548, 551, 679 P.2d
571, 574 (App. 1984). And the ALJ did not specifically find that Pierce was


                                     5
                    PIERCE v. ALLSTATE/COPPERPT
                         Decision of the Court

not credible. But, more importantly, the resolution of the facts about what
happened immediately after the accident was irrelevant to the ALJ’s
conclusion.

¶14           Although there was conflicting testimony about whether
Pierce gave his supervisor immediate notice of the injury, timely filled out
the proper paperwork, and immediately informed his doctors of the
shoulder pain, the resolution of this case did not turn on those facts.
Instead, the ALJ resolved the case on the absence of expert medical evidence
linking the pain to the injury to a reasonable degree of medical probability.5
As a result, we find no reversible error.

                              CONCLUSION

¶15           Based on the foregoing, we affirm the award.




                                 :ama




5 “The ALJ is not required to make findings on all issues raised in a case, as
long as he resolves the ultimate issues.” Sun Valley Masonry, Inc., 216 Ariz.
at 468, ¶ 27, 167 P.3d at 725.

                                        6